United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41504
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LORENA PAREDES,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 05:03-CR-1873-3
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Lorena Paredes appeals her sentence following her

guilty-plea conviction of conspiracy to transport undocumented

aliens within the United States.   Paredes argues that her

sentence under a mandatory Sentencing Guidelines scheme was error

under United States v. Booker, 125 S. Ct. 738 (2005).      She

further argues that she objected to the enhancement of her

sentence based on the number of aliens and her role in the

offense and did not admit to the facts used in applying those


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41504
                                  -2-

enhancements.     She asserts that the Booker error was not harmless

beyond a reasonable doubt.

     We review for plain error.     United States v. Mares, 402 F.3d

511, 520 (5th Cir. 2005), petition for cert. filed (Mar. 31,

2005) (No. 04-9517).    Here, the district court erred by imposing

a sentence enhanced by facts found by a judge pursuant to a

mandatory application of the Sentencing Guidelines.     See Booker,

125 S. Ct. at 768; see also Mares, 402 F.3d at 520-21 & n.9.

However, Paredes cannot establish that this error affected her

substantial rights.    The record does not establish that the

sentencing court would have imposed a different sentence had it

been proceeding under an advisory guideline scheme.    In the

absence of a showing that her sentence likely would have been

different, Paredes cannot establish plain error, and her Booker

argument fails.     See United States v. Valenzuela-Quevedo,

407 F.3d 728, 733 (5th Cir. 2005), petition for cert. filed (July

25, 2005)(No. 05-5556).    The judgment of the district court is

AFFIRMED.